 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394Centurion Auto Transport, Inc., Southeast Drivers, Inc., Eagle Auto Transport, Inc. and Automobile Transport Clearinghouse, Inc. and Teamsters Local Union No. 512, International Brotherhood of Teamsters, AFLŒCIO, Petitioner. Case 12ŒRCŒ7744 September 30, 1999 DECISION AND DIRECTION OF ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN Upon a petition filed under Section 9(c) of the Na-tional Labor Relations Act, a hearing was held on various dates from June through December 1994 before a duly designated hearing officer of the National Labor Rela-tions Board.  On December 27, 1994, pursuant to Section 102.67(h) of the Board™s Rules and Regulations, this case was transferred to the Board for decision.  The Employ-ers and the Petitioner have filed briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having carefully reviewed the entire record in this proceeding, including the posthearing briefs filed by the parties, the Board makes the following findings: 1.  The hearing officer™s rulings made at the hearing are free from prejudicial error and are affirmed. 2.  Each of the Employers is engaged in commerce within the meaning of the Act and it will effectuate the policies of the Act to assert jurisdiction. 3.  The labor organization involved claims to represent certain employees of the Employers. 4.  A question affecting commerce exists concerning the representation of certain employees of the Employers within the meaning of Section 9(c)(1) and Section 2(6) and (7) of the Act. 5.  The Petitioner, Teamsters Local Union No. 512, In-ternational Brotherhood of Teamsters, AFLŒCIO (Team-sters Local 512), seeks to represent a unit of all full-time and regular part-time drivers, including loading employ-ees, who are employed in Jacksonville, Florida, by four companies that the Petitioner claims are a single or joint employer.  Those companies are: Centurion Auto Trans-port, Inc. (Centurion), Southeast Drivers, Inc. (SED), Eagle Auto Transport, Inc. (Eagle), and Automobile Transport Clearinghouse, Inc. (ATC). Centurion is engaged in the interstate transportation of vehicles for automobile importers.  It owns tractors and trailers specially designed for car hauling.  Centurion leases drivers from SED and from Eagle to drive its trucks and transport cars to dealerships.  Centurion also leases owner/operators to transport cars.  Harold Shafer is the president and sole stockholder of Centurion.  Dan-iel Waldrop is on Centurion™s board of directors. SED is a driver leasing company which leases drivers solely to Centurion.  SED employs about 160 employees, approximately 145 of whom are truckdrivers and loading employees.  There are 20 drivers located in an SED facil-ity in Commerce, Georgia, about 300 miles from the Jacksonville facility where the rest of SED employees work.  SED is 60-percent owned by employees, who possess all shares of class A voting common stock.  The remaining 40 percent of the Company is owned by Har-old Shafer and Daniel Waldrop, who hold all shares of class B voting common stock.  At the time of the hear-ing, Waldrop was president of SED. Eagle is also in the business of leasing drivers to Cen-turion to operate car-hauling trucks.  In addition, Eagle leases trucks from another company and employs drivers and loading employees to transport cars on those trucks.  At the time of the hearing, Eagle employed about 35 to 40 drivers.  Vicki Shafer, wife of Harold Shafer, owns 75 percent of Eagle™s stock.  Harold Shafer owns 5 percent.  Carrie Shafer, the daughter of Harold Shafer and step-daughter of Vicki Shafer, owns 20 percent.  At the time of the hearing, Vicki Shafer was president of Eagle and Carrie Shafer was corporate secretary. ATC has contracts with several automobile importers, including Toyota, its largest customer, Isuzu, Volvo, Volkswagen and Mercedes, who pay ATC to find car haulers to transport their cars to dealerships.  ATC bro-kers freight from its customers to Centurion and, when Centurion does not have enough drivers from SED, Ea-gle, or owner/operators, ATC brokers the freight to ap-proximately 65 other companies.  ATC also dispatches the transportation of freight for its customers.  In De-cember 1992, ATC contracted with Centurion to dispatch all SED and Eagle drivers leased to Centurion.  Vicki Shafer owns ATC. As stated, the Petitioner contends that the four Compa-nies are either a single or joint employer and that a unit of drivers and loading employees working at a Jackson-ville, Florida facility would be appropriate for collective-bargaining representation.  The Petitioner acknowledges that employees own all the class A stock in SED, but claims that the employees do not effectively control the management of SED because of control over that Com-pany™s operations exerted by the common management of all four companies in the alleged single- or joint-employer relationship.1  SED™s position is that it is neither a single nor joint employer with Centurion, Eagle, or ATC.  In addition, SED asserts that it is inappropriate to include any of SED™s employee/stockholders in a unit for purposes of a representation election because those individuals are managerial employees who participate in the formulation and determination of SED™s company policies by virtue of their ability to elect a majority of the board of direc-                                                           1 The Petitioner has expressed a willingness to represent a number of alternative bargaining units if the Board does not agree with its posi-tions on the several issues contested here. 329 NLRB No. 42  CENTURION AUTO TRANSPORT 395tors.  In the alternative, SED contends that an appropriate 
unit must include its drivers located in Commerce, Geor-
gia, in addition to the employees located in Jacksonville, 
Florida.  SED also takes the position that its loading yard 
supervisors and loading yard trainer are supervisors 
within the meaning of Section 2(11) of the Act. 
Eagle contends that it is not a joint or single employer 
with Centurion, SED, or ATC.  Therefore, it asserts that 

the only appropriate unit with
 respect to Eagle would be 
limited to its drivers in Jacksonville, Florida.  Centurion 
and ATC likewise disclaim any single- or joint-employer 
relationship with other companies and contend that they 
should be dismissed from the petition because they do 
not have any employees in the petitioned-for unit.  Cen-
turion agrees with SED and 
Eagle that there should be 
separate units for each Company and that the SED bar-
gaining unit should include the Commerce facility driv-
ers. As framed by the parties™ contentions, the issues pre-
sented to the Board are: whether Centurion, SED, Eagle, 
and ATC are a single or joint employer; whether the SED 
employee/stockholders are managerial employees who 
should be excluded from any bargaining unit of statutory 
employees; whether any appropriate unit must include 
SED™s drivers at the Comme
rce facility; and whether 
SED™s loading yard supervisors and loading yard trainer 

are supervisors within the meaning of Section 2(11) of 
the Act.  For the reasons discussed below, we find that 
the four companies are a single employer, that SED em-
ployee/stockholders are not managerial employees, that a 
single location unit limited to Jacksonville employees is 
appropriate, and that SED™s loading yard supervisors and 
trainer are bargaining unit employees, not 2(11) supervi-

sors.  We shall therefore direct an election in the appro-
priate bargaining unit which the Petitioner seeks to repre-
sent. The Single Employer Issue
2 A single-employer relationship exists when two or 
more employing entities are in reality part of a single-
integrated enterprise.  Four criteria determine whether a 
single-employer relationship exists:  (1) common owner-
ship; (2) common management; (3) functional interrela-
tion of operations; and (4) centralized control of labor 
relations.
3  Not all of these criteria need to be present to 
establish single-employer status.
4 Single-employer status ultimately depends on ﬁall the 
circumstances of a caseﬂ and is
 characterized by the ab-
sence of the ﬁarm™s length relationship found among un-
                                                          
                                                           
2 In light of our finding, discussed infra, that the four companies 
constitute a single employer, we fi
nd no need to address the issue 
whether they are a joint employer of the bargaining unit employees. 
3 Broadcast Employees NABET Local 1264 v. Broadcast Service of 
Mobile, 380 U.S. 255 (1965); 
American Stores Packing Co.,
 277 NLRB 
1656 (1986);  
Shellmaker, Inc., 265 NLRB 749, 754 (1982). 
4 Denart Coal Co.,
 315 NLRB 850, 851 (1994), enfd. 71 F.3d 486 
(4th Cir. 1995). 
integrated companies.ﬂ
5  It is well settled that the funda-
mental inquiry is whether there exists overall control of 
critical matters at the policy level.
6 Common ownershipŠ
The Shafer family has owner-
ship interests in all four companies.  Harold Shafer owns 

100 percent of Centurion, 36 percent of SED, and 5 per-
cent of Eagle.  Harold Shafer™s wife, Vicki Shafer, owns 
100 percent of ATC and 75 percent of Eagle.  Carrie 
Shafer, daughter of Harold and stepdaughter of Vicki 
Shafer, owns 20 percent of Eagle.  Daniel Waldrop, 
Vicki Shafer™s uncle, owns 4 percent of SED.  The only 
nonfamily ownership interest is represented by the 60-
percent share of SED held by class A employee-
shareholders. 
Common managementŠ
Harold Shafer is Centurion™s 
chief executive and sits on SED™s board of directors.  
Daniel Waldrop is SED™s president, sits on the board of 
both Centurion and SED, and serves as Centurion™s chief 
financial officer.  Waldrop selected the various managers 
and supervisors of SED, none of whom work for any of 
the other Companies.
7  Vicki Shafer is the president of 
both ATC and Eagle.  Carrie Shafer is the secretary of 
Eagle and runs its day-to-day activities. 
The record shows that management of one Company 
has participated on many occasions in the affairs of an-

other and that Harold Shafer 
speaks on behalf of each of 
the Companies.  For example,
 Harold Shafer testified 
that representatives from th
e different Companies would 
attend Centurion™s management meetings.  The minutes 
of an October 6, 1993 SED board of directors™ meeting 

show a similar situation: 
 Mr. Shafer spoke on behalf of ATC and informed Ms. 
Burdick that ATC did not wish to directly hire (two 
employees). . . due to their poor health records. . . . Mr. 

Shafer did say he would present the issue at the Centu-
rion/ATC meeting. . . . Mr. Shafer and Mr. Waldrop 
announced a plan to set up . . . a bonus incentive for the 
drivers.  Centurion feels that they should make an effort 
to share the savings they will receive by constituting 
the governing policy with the drivers. . . . Ms. Burdick 
then discussed the confusion regarding the weekend off 
policy and asked that it please be clarified. . . . Mr. 
Shafer and Mr. Waldrop stated they would discuss this 
policy at the Centurion Management meeting and 
would try to have the policy clarified. 
  5 Blumenfeld Theatres Circuit, 240 NLRB 206, 215 (1979), enfd. 
626 F.2d 865 (9th Cir. 1980). 
6 Emsing™s Supermarket,
 284 NLRB 302 (1987), citing 
Soule Glass 
Co., 652 F.2d 1055, 1075 (1st Cir. 1981); 
Sakrete of Northern Califor-
nia v. NLRB
, 332 F.2d 902, 907 (9th Cir. 1965), enfg. 140 NLRB 765 
(1963). 
7 Waldrop is paid by Centurion but not by SED.  He received a con-
sulting fee of $10,000 from SED in 1992, but, upon advice of counsel, 
returned a ﬁbonus checkﬂ he receiv
ed from SED in November 1994. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396Interrelation of OperationsŠ
A high degree of func-
tional integration exists among the four Companies in 
providing car hauling services for automobile importers.  
In simplest terms, Centurion provides the trucks and 
trailers, SED and Eagle provide the drivers, and ATC 
provides the customers and dispatch services.  SED and 
Eagle each have separate contracts with Centurion.  

There is no written contract between Centurion and 
ATC.  The dispatch regulations
 were formulated by input 
from all the Companies. 
All four Companies have the same address and share a 
receptionist.  The offices of 
Centurion, Eagle, and ATC 
are located in the sa
me building on the same floor.  Al-
though SED™s offices are located in a separate building, 
the drivers™ breakroom is located in the same building as 
the offices of Centurion, Eagle, and ATC.  Eagle and 
SED drivers turn in their logbooks to the ATC dispatch 
office.  Carrie Shafer, ostensibly working for Eagle, has 
sent out memos to all drivers on Centurion letterhead on 
behalf of Centurion.
8  ATC computers are linked with 
SED computers and all information concerning loads, 
designation of drivers, back hauls, and claim information 
are transmitted through the 
computers.  Eagle drivers 
were given Centurion business cards which contained 
phone numbers for ATC dispatch and SED.  All Compa-
nies send memos to all drivers.  The employees of Centu-
rion, ATC, and Eagle have the same health insurance.  
Eagle and SED drivers wear essentially the same uni-
form, i.e., Centurion coveralls.  Centurion™s business 
advertisements contain SED™s telephone number. 
There has been significant interchange among the em-
ployees of all four Companies.  Drivers have quit one 

Company and then been employ
ed by the other.  When 
Eagle was formed, approxim
ately 10 to 15 employees 
moved from SED to Eagle over a 6-month period.  When 
they came to Eagle, these drivers were given credit for 
their work experien
ce with SED with regard to vacations 
and the 401(k) program.  Eagle did not retrain them and 
accepted SED™s quality classifica
tion of the drivers.  In 
another example of interchange, 21 of the 32 Centurion 

owner-operators at the time of the hearing had trans-
ferred since 1991 from positions as SED drivers.  In yet 
another example, SED leased two dispatchers to ATC.  
There was no written agreement for this transaction. 
There is also substantial daily interaction among the 
employees of all four Companies.  Centurion™s shop per-
forms the maintenance and repairs at SED™s offices.  

Eagle and SED drivers for Centurion attend the same 
training class.  They can verify their production reports 
through either the Eagle offi
ce or Centurion™s office.  
                                                          
                                                           
8 According to Carrie Shafer, she 
uses Centurion™s letterhead be-
cause she looks out for and acts on behalf of her father, Harold Shafer, 
when he is out of town.  She testified that Harold Shafer gave her au-
thority ﬁto sign memos or to take care of things that I feel like I™m able 
to take care of when he is not in town,ﬂ although she usually consults 
with him. 
Shuttle van drivers employed by SED shuttle both SED 
and Eagle drivers, as well as Centurion owner-operators.  
If an Eagle or SED driver has a problem with a truck, the 
driver reports directly to Centurion mechanics.  All em-
ployees share the same breakroom. 
Centralized Control of Labor Relations
ŠCenturion 
gives instructions to drivers and directs drivers to per-

form specific tasks pursuant 
to customers™ requests.  
Thus, Centurion directs drivers on how to tie down cars 

properly, especially when new models of imported cars 
arrive, and how to move and load cars in a manner that is 
least likely to scratch or da
mage cars.  Drivers direct 
employment-related questions about such matters as 

claims, damages, bids for trucks, equipment, and disci-
pline to Centurion™s operations manager. 
ATC gives directions to these drivers regularly.  ATC 
administers, monitors, and enforces a common set of 
dispatch rules for all SED and Eagle drivers.
9  Normally 
the drivers select which load 
they want and decide when 
they will arrive at their destination, but ATC overrides 

this process when it must 
meet specific time deadlines 
for certain loads.  ATC also determines if drivers have to 
work weekends and notifies the drivers by posting a no-
tice in the dispatch office. 
SED™s president and managers have the authority to 
hire, fire, discipline, set wage rates, and establish benefits 

for SED employees.
10  SED also has its own application 
process, background checks, employee handbook, and 
drug policy.  Centurion has 
the right to refuse to accept 
any driver, although it cannot fire or discipline a driver.  
Instead, Centurion notifies SED of driver complaints or 
other problems and SED independently investigates and 
determines discipline.  Several SED drivers who were 
forbidden to drive Centurion trucks are still employed by 
SED in other capacities.  ATC also reports driver viola-
tions of dispatch rules to SED.  On occasion, ATC will 
recommend discipline but it has no authority to carry it 
out.  SED will independently investigate any alleged 
violation and may not follow ATC™s recommendations. 
Eagle interviews, hires, fire
s, and disciplines its own 
drivers.  Centurion and ATC may report driver viola-
tions, recommend discipline, or refuse a truck, but, as 
with SED, only Eagle can impose discipline including 
firing.  Although SED and Eagle establish their own 
 9 We deny the Petitioner™s request to reverse the hearing officer™s re-
jection of P. Exh. 133, a letter from Thomas Nazworth, safety director 
for SED, to ATC employee Terry Kiger, about clarifying the dispatch 
rules, as probative on the issue of which Company controlled the dis-
patch rules. 
10 There is, however, some interchange of responsibilities regarding 
benefits among the Companies.  Thus, Terry Kiger, an ATC employee, 
after consulting with Linda Moffe
tt, a quality control employee of 
Centurion, determined the payment time period for an extra incentive 
plan for delivery of damage-free cars offered by one customer, Volvo 
Cars of North America, that applied to 
all drivers.  (Also, as part of her 
duties Linda Moffett supervises the 401(k) plan for both Centurion and 

SED.)  Rick Whitmore, a claims employee for Centurion, devised an-
other incentive program for the drivers. 
 CENTURION AUTO TRANSPORT 397policies, management of both Companies frequently con-
fer and share information, and thus some policies are 
very similar.  In fact, SED adopted Eagle™s drug testing 
policy. 
Documents submitted by the Petitioner at the hearing 
indicate that the various Co
mpanies confer about labor 
relations matters.  Thus, Petitioner™s exhibits show that 

SED sought input from Centurion about how to handle 
employee grievances, and that ATC sent numerous 
memos to drivers on Centurion letterhead concerning 
weekends off, lump sum payments to drivers for dam-
age-free cars, and various requirements Centurion had 
for the drivers. 
Significantly, the record demonstrates the substantial 
control exerted by Harold Shafer and Daniel Waldrop, 
Centurion™s principal officers, over the labor relations 
policies for all Companies.  Harold Shafer and/or Wal-
drop were ultimately responsible for: the discharge of 
one of SED™s vice presidents; 
the transfer of dispatching 
functions for SED and Eagle drivers to ATC; the adop-

tion of a new classification system for the SED drivers 
and a general upgrading of th
ese drivers within a speci-
fied time; the implementation of a new weekend off 
policy; the direction to terminate all drivers with per-

formance levels below acceptable; the leasing of SED 
employees to ATC to perform dispatch functions; the 
shifting of the training of SED drivers over to Centurion 
where it was then done together with the training of Ea-
gle drivers; and the making of the final decision on new 
dispatch rules, with the assi
stance of an ATC employee.  
As detailed in the following section, some of these ac-
tions affecting SED employees were taken by Harold 
Shafer, as Centurion™s presid
ent, over the protests of 
SED™s president. 
Conclusion
ŠIt is apparent from the foregoing that the 
relationship among these four Companies is a close fam-
ily one rather than one among independent Companies 
dealing at ﬁarm™s length.ﬂ  There is a high degree of 
functional integration.  Although each Company has 
some autonomy in daily management and labor relations, 
the ultimate direction and policymaking function for all 

companies is centralized at 
the upper corporate level in 
the Shafer family and Daniel Waldrop (Vicki Shafer™s 
uncle).  Those same individuals dominate the ownership 
and management of each Company.  In similar circum-
stances, the Board often treats ownership by other family 
members as personal ownership.
11  In sum, we find that, 
when considered together, 
the evidence relating to each 
of the four criteria examined above supp
orts finding that 
a single-employer relationship exists among Centurion, 
SED, Eagle, and ATC. 
                                                          
 11 See Alexander Bistritzky
, 323 NLRB 524, 525 (1997), and cases 
cited therein. Alleged Managerial Employee Status of SED Em-
ployee/Stockholders 
FactsŠA decade ago, SED™s sole owner, in anticipa-
tion of retirement, decided to restructure SED so that its 

employees would become majo
rity owners.  On Decem-
ber 28, 1989, pursuant to a plan of reorganization and 

recapitalization of Southeast 
drivers, all outstanding 
stock in SED was surrendered for class A voting com-
mon stock (class A shares) and class B voting common 
stock (class B shares).  All class A shares were awarded 
to employees; all class B shares were awarded to Harold 
Shafer and Daniel Waldrop.  Class A shares issued and 
outstanding at any given time represent 60-percent own-
ership of SED; class B shar
es represent 40-percent own-
ership.  Only employees can own class A stock. 
According to SED™s corporate bylaws, a meeting of all 
shareholders is held annually for the purpose of electing 
a board of directors.  The 
directors are elected by the 
shareholders and hold office for 1 year unless removed.  
Three of the five-member board of directors are elected 
by the employees holding class A shares.  Two of the 
five-member board are elected by the holders of class B 
shares.  The board of director
s annually elects the various 
corporate officers who are in
 charge of managing the 
Company. 
Every employee of SED becomes a holder of class A 
shares after 6 months of employment.  At that time, 320 

class A shares are issued automatically to each employee, 
and an additional 320 class A shares are issued automati-
cally to each employee on a twi
ce yearly basis thereafter.  
At the time of the September 13, 1994 annual meeting, 
SED drivers held 77 percen
t of these class A shares. 
Since 1990, the class A shareholders have elected sev-
eral new board members, and three different people have 
held the office of president.  The bylaws also allow the 

class A shareholders to call a special meeting at any time 
they feel it necessary to remove a board member. 
At the September 1994 annual meeting, SED™s drivers 
cast 74 percent of the class A ballots.  The effect of the 

stockholders™ vote was to remove one longtime board 
member and past president, Linda Burdick, and another 
board member.  The class A stockholders replaced these 
individuals with a driver, Bobby DeFord, and with 
SED™s Commerce facility manager, Ed Summersill.  De-

Ford nominated Waldrop to be SED™s president, and the 
new board unanimously elected him to that position.  
Since 1989, four drivers have 
been elected to and served on the board of directors while retaining their driving 
duties; two of these have also served in the offices of 
vice president of driver relations and cochair respec-

tively. 
AnalysisŠSED and Centurion argue that the SED em-
ployee/stockholders own all the class A stock; drivers 
represent 77 percent of the class A stock; class A stock-
holders elect a majority of the board of directors (three of 
five); and the board elects SED™s officers who manage 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398the Company.  These Employ
ers therefore contend that, 
based on applicable precedent,
12 the petition should be 
dismissed as to SED because the SED drivers should be 
excluded as managerial employees from collective-

bargaining representation. 
The Petitioner, however, argues that the interrelation 
of the four Companies substantially limits the authority 
that the SED driver/stockho
lders and the board members 
they elect have in operating and managing SED.  In par-

ticular, the Petitioner claims that the drivers™ ostensible 
power to manage SED is negated by the authority 
wielded over SED by nominally minority owners Harold 
Shafer and Daniel Waldrop and by the other Companies 
in a single employer relationship with SED.  Therefore, 
the Petitioner contends that the driver/stockholders do 
not exercise sufficient control in the operation and man-
agement of SED to warrant their exclusion as managerial 
employees from a bargaining unit of statutory employ-

ees. We find the Petitioner™s arguments persuasive.
13  Un-
der current Board law, the ﬁmere fact than an employee 
also has the rights and privileges of a stockholder is not 
sufficient to debar him from availing himself in his ca-
pacity as an employee, of th
e rights of employees to en-
gage in concerted activities for the purposes of collective 
bargaining.ﬂ  
Everett Plywood & Door Corp.
, 105 NLRB 
17, 19 (1953); 
Coastal Plywood & Timber Co.
, 102 
NLRB 300 (1953). ﬁ[S]tock ownership does not alone 

preclude the inclusion of employee stockholders in a 
collective-bargaining unit.ﬂ  
Red & White Airway Cab 
Co.
, 123 NLRB 83, 85 (1959).  Employee shareholders 
are stripped of their right to pursue bargaining represen-
tation only where their stock ownership vests them with 
ﬁan effective voice 
in the formulation and determination 
of corporate policy.ﬂ  Id. Upper Great Lake Pilots,
 311 
NLRB 131, 132 (1993).
14                                                            
                                                                                             
12 Lakes Pilots Assn., 320 NLRB 168, 178Œ179 (1995);
 Sida of Ha-
waii, Inc., 191 NLRB 194 (1971). 
13 We recognize that in 1991 the Board denied the Petitioner™s re-
quest for review of the Regional Director™s dismissal of a petition to 
represent SED drivers on the grounds that they were managerial em-
ployees.  Although the Petitioner there claimed that SED and Centurion 
were a single and/or joint employer, it apparently never made the fur-
ther argument, made in this case, that such a relationship would deprive 
SED™s board majority of substantial managerial authority.  Further-
more, the Regional Director found no need to address the single-
employer issue, and the Petitioner did not seek review on that issue.  
Having found in this case that a single-employer relationship exists, we 
need not decide here whether the 
extra-corporate control exerted by Harold Shafer and Waldrop over SED would warrant finding that SED 
drivers are not managerial employees
 even in the absence of a single-
employer finding. 
14 Under this test, the Board has 
held that employee/stockholders 
need not have a collective majority ow
nership in order to have an effec-
tive voice in management.  E.g., 
Brookings Plywood
, 98 NLRB 794, 
798 (1952).  Conversely, there can be circumstances, such as are pre-
sented here, where even a majority 
ownership interest does not translate 
into effective control of corporate policy.  E.g., 
Upper Great Lake 
Pilots, supra; 
Everett Plywood, supra (employee shareholders owned 76 
percent of stock but were not barred from representation as their inter-
In this case, although no i
ndividual SED driver-owner 
has enough stock to influence company policy, Centurion 
and SED allege that the driv
er stockholders as a group 
have such influence through their ability, by collective 
share voting, to elect and re
move a majority of SED™s 
board of directors, and through that majority to appoint 
and remove SED™s officers.  
While there is no evidence 
that these driver-owners othe
rwise formulate or effectu-
ate managerial policy for SED,
15 arguably, given their 
60-percent ownership share in SED and their ability to 
elect a majority of its board of directors, existing prece-
dent would dictate their exclusion from the coverage of 
the Act as managerial employees.  However, we have 
found that SED is part of a single-employer enterprise 
with Centurion, ATC, and Eagle.  The issue presented 

here, therefore, is whether the SED driver-owners are to 
be deprived of statutory rights as ﬁemployeesﬂ of the 
single-employer enterprise b
ecause of their stockholding 
interest in SED. 
In light of our single-employer finding, we conclude 
that the stock ownership of SED™s drivers does not oper-

ate to preclude their exercise 
of section 7 rights to organ-
ize for collective bargaining.
16  By virtue of the single-
 est as paid workers was ﬁat least as 
greatﬂ as their interest as proprie-tors).  In some cases, the Board has al
so relied on the factor of preferen-
tial treatment enjoyed by employee/st
ockholders over other employees.  
E.g., 
Sida of Hawaii, Inc.
, 191 NLRB at 195.  That factor is not present 
in this case. 15 SED also alleged that its drivers participate directly in decisions 
affecting their wages and benefits to
 such a degree that they should be 
excluded from any bargaining unit as managerial employees.  We dis-
agree.  Record examples cited by 
SED fail to show that drivers regu-
larly formulate and effectuate corpor
ate policy.  In one instance, SED 
allowed its drivers to vote, on a one-person, one-vote basis, for their 
choice of health insurance plan c
overage.  In another instance, SED 
gave each driver the individual choi
ce, during a mandatory transition to 
a new pay schedule, of shifting to the new schedule immediately or 

about 9 months later.  On two occas
ions, a group of five or six drivers 
has served on a dispatch rules revision committee, but Harold Shafer, 
Waldrop, and ATC dispatcher Terry Kiger made the final decision 
about any revisions.  Finally, SED™s officers hold periodic meetings 

with drivers where general concerns 
(dispatch rules, health insurance, 
workload, etc.) are discussed, but these meetings involve routine man-
agement-employee informational exchange. 
16 Member Liebman notes that issue in this case highlights certain 
conflicts between current case law a
nd emerging forms of labor partici-
pation in corporate decision making.
  Given the single-employer find-
ing, however, she finds it is unnecessary to reexamine Board doctrine 
on employee ownership in this cas
e.  Employee ownership arrange-
ments (e.g., employee stock ownershi
p plans (ESOPs), 401(k) plans, 
and stock option plans) have increased
 in recent years, as both a form 
of employee incentive compensation and a mechanism for giving em-
ployees a voice in making decisions that affect their working lives.  The 
level of ownership and actual contro
l given to employees under these 
different arrangements may vary widely. 
Member Liebman further notes that some commentators have criti-
cized the Board™s approach to employee stock ownership.  In their view, 
employee ownership arrangements play
 a vital part in a dynamic eco-
nomic climate, and Board law poses an obstacle to capitalizing fully on 
these arrangements and to employee and union attempts to increase 
participation through employee ownershi
p.  Citing research data show-
ing that employee ownership plans may make good economic sense for 
certain firms, they argue that Board law should not stifle efforts that may 
 CENTURION AUTO TRANSPORT 399employer relationship, the drivers™ majority ownership of 
SED does not constitute majority ownership of the ﬁem-
ployerﬂ in this case.  Nor do
 their share of voting rights 
amount to effective control over management affairs of 
the single-employer enterprise
.  In no sense can the SED 
driver-owners be said to be powerful enough to effec-
tively control policy of their employer. 
Of critical significance, th
e single-employer relation-
ship among the four Companies, dominated by the 

Shafer family, including Waldrop, restricts SED™s auton-

omy and diminishes any potential for SED drivers to 
influence SED™s management policyŠlet alone that of 
the four company enterpriseŠthrough their ownership of 
a majority of SED™s class A 
shares. The substantial au-
thority possessed and exercised by Harold Shafer and 
Daniel Waldrop extends far beyond their direct control of 
two seats on SED™s board.  These two individuals effec-
tively control SED™s entire board and the management of 
that Company. The 
clout of Harold Sh
afer and Waldrop 
derives in great part from the economic leverage exerted 

by Centurion over SED.  Centurion is SED™s only cus-
tomer.
17  The contract between the two Companies con-
tains a clause providing that Centurion can terminate the 

contract within 30 days.  According to Linda Burdick, 

SED president from September 1991 to 1993, Harold 
Shafer or Waldrop stated that
 the meaning of the clause 
was that if SED did not do something that Centurion 
wanted Centurion could terminate the contract.  She fur-
ther testified that ﬁeverybody knows about this termina-
tion clause.ﬂ Waldrop was elected president by the SED board as 
Burdick™s successor, but he is paid by Centurion, not by 

SED.  With respect to the issue of SED ownership and 
management, Waldrop commented to a group of five to 
six driver/stockholders that ﬁit didn™t matter who owned 
60/40, it didn™t matter to him, that he and Harold Shafer 
were going to run the company as they saw fit.ﬂ  Bur-
dick™s testimony about board meetings during her time 
on the board (1990 
to 1994) confirms
 the accuracy of 
Waldrop™s comments.  She could not remember a time 
                                                                                            
                                                           
help the firm while also
 enhancing employee voice.  They say that Board 
law requires clarification,
 questioning why the poten
tial, or actual, exer-
cise of decision making power thro
ugh stock ownership should disqual-
ify a group of employees from collective bargaining.  See, e.g., Jeffrey 
M. Hirsch, 
Labor Law Obstacles to the Collective Negotiation and Im-
plementation of Employee Stock Ownership Plans: A Response to Henry 
Hansmann and other Survivalists,
 67 Fordham L. Review 957 (1998); 
Michael C. Harper, 
Reconciling Collective Bargaining with Employee 
Supervision of Management, 
137 U.Pa.L.Rev. 1 (1988) Katherine Van 
Wezel Stone, 
Labor and the Corporate Structure: Changing Concep-
tions and Emerging Possibilities,
 55 U.Chi.L.Rev. 73, 125 (1988) (as 
soon as employees acquire a real 
possibility of exercising power in 
management, they lose the protection of the NLRA). 
17 The contract between these tw
o Companies does not prohibit SED 
from seeking other customers.  Burd
ick testified that SED at one point 
advertised for other customers, but no contracts resulted.  One potential 

customer declined to negotiate a c
ontract with SED because of Harold 
Shafer™s and Waldrop™s ownership involvement. 
when Harold Shafer put forth a position to the board that 
was voted down, and ﬁeverybody that™s on the board 
listens to Mr. Shafer™s and Mr. Waldrop™s opinions . . . 
and usually votes . . . with their opinions,ﬂ which ﬁweigh 
heavily on how the board thinks.ﬂ 
The record includes the following examples of mana-
gerial control by Harold Shafer and/or Waldrop over 

SED: (1) Waldrop terminated SED™
s vice president, Thomas 
Nazworth, without the board of directors™ approval, in 

contravention of SED™s bylaws. 
(2) In 1992, although then-president Burdick dis-
agreed, Harold Shafer decided to take dispatching func-
tions away from SED and give them to the newly formed 
company, ATC. 
(3) Also in 1992, Harold Shafer changed the rate for 
calculating SED™s cargo damage claims without even 

conferring about the change with then-President Burdick, 
who first learned about this from Ron Hodges, a com-
puter programmer for ATC. 
(4) Harold Shafer, as pres
ident of Centurion, effec-
tively directed SED to adopt 
a classification system for 
its drivers and then to upgrade its drivers within a speci-
fied period of time. 
(5) In a letter dated July 23, 1993, Harold Shafer, as 
president of Centurion, directed Burdick, inter alia, to 

implement a new weekend-off policy for drivers,
18 and to terminate all drivers whose performance levels were be-
low acceptable. 
(6) Despite then-SED Presid
ent Burdick™s protest, two 
SED employees were leased to, rather than hired by, 

ATC to perform dispatch functions because ﬁHarold 
Shafer did not want it done [the direct hiring] way.ﬂ 
(7) Waldrop directed that th
e training of SED drivers 
be shifted to Centurion, in common with training of Ea-

gle drivers. 
(8) Even before Waldrop became SED™s president in 
1992, he decided the bonus amounts for the SED drivers 

and selected their pension/410(k) plans. 
(9) When employees from Kenneth Simpson, Inc. 
(KSI) were hired by SED, Waldrop and Harold Shafer 

made the decision to give them stock credited according 
to their employment time with KSI. 
Pursuant to SED™s bylaws, the board of directors elects 
SED™s president, who directs the operations of the Com-

pany.  Waldrop™s election in 1994 gave him official au-
thority within the Company, of course, but the record 
shows that that actual author
ity of any president elected 
by SED™s board is subordinat
e to the authority exercised by Harold Shafer and Waldrop as Centurion™s officers.  

Burdick testified to further instances where her presi-
dency was subordinate to their authority: 
 18 Carrie Shafer, Eagle™s general manager, had initiated this policy 
for the Eagle drivers. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400(1) They never complied with her request for a docu-
ment in the contract between SED and Centurion which 
listed the rate Centurion paid SED for its services.
19 (2) Waldrop denied Burdick™s request for an itemized 
report of the claims that SED owed Centurion, providing 

her with only a dollar amount. 
(3) Ed Summersill, SED™s terminal manager in Com-
merce, Georgia, reports to Harold Shafer or Waldrop, 

rather than to the SED president. 
Obviously, employee/stockholders do not have an ef-
fective managerial voice if th
e directors they can elect 
and remove do not themselves have significant manage-
rial authority.  That is the situation presented here.  For 
the above stated reasons, we find merit to the Petitioner™s 
argument that, although th
e SED drivers can elect and 
remove three of the five directors, it is the other two di-
rectorsŠminority owners Harold Shafer and Waldrop, 
who ultimately control the management of SED through 
their authority in Centurion and the other Companies in 
the single-employer relationship. 
Thus, this case is closer to those in which the Board af-
forded full representation rights to employee/stockhold-
ers who as a group owned less than a majority of an em-
ployer™s stock and otherwise had no voice in manage-
ment.  For example, in 
Upper Great Lakes Pilots, 
311 
NLRB 131 (1993), ship pilots owned all of the corporate 
stock.  Theoretically, all of them could have been mana-

gerial employees because of their ability 
as a group
 to affect corporate policy.  
The Board, however, empha-
sized that the majority of the stock was owned by the 

pilots serving as directors and officers.  The remaining 
pilot stockholders, although a majority in number, had no 
practical ability to oppose or affect decisions made by 
the directors and officers.  The Board therefore found 
that those stockholder pilots
 who lacked an effective 
voice in management policy were not managerial em-
ployees and were entitled to the protections afforded em-
ployees under the Act.
20 The SED driver/stockholders, notwithstanding their 
majority ownership interest in SED, have no practical 
ability to oppose or affect the decisions made by Harold 
Shafer and Waldrop.  As Waldrop himself stated, ﬁit 
didn™t matter who owned 60/40 . . . he and Harold Shafer 
were going to run the company as they saw fit.ﬂ  Under 
these circumstances, we conclude that the SED 
driver/stock-holders are statutory employees who can be 
part of the petitioned-for appropriate collective-bar-
gaining unit. 
Single or Multifacility Unit 
As previously stated, the Employers contend that an 
appropriate bargaining unit mu
st include not only drivers 
                                                          
                                                           
19 Carrie Shafer, the general manager of Eagle, also was never pro-
vided with the parallel document in the contract between Eagle and 
Centurion. 
20 See also S-B Printers, Inc.
, 227 NLRB 1274 (1977). 
and loading employees working at their Jacksonville 
facility but also SED drivers working at SED™s Com-
merce, Georgia facility.  When dealing with a multifacil-
ity operation, the well-established Board policy is to find 
a single-facility unit presumptively appropriate.  This 
presumption can be overcome, however, by a showing of 
functional integration so substantial as to negate the 

separate identity of the single-facility unit.
21  The party 
challenging the appropriateness of a single-facility unit 

ﬁmust be able to show that the day-to-day interests of the 

employees at the single location have merged with those 
of the employees at the other location.ﬂ
22  To determine 
whether the presumption has been rebutted by a showing 

of substantial functional integration, the Board looks to 
such factors as prior bargaining history, the geographical 
proximity to other facilities of the same employer, the 
degree of day-to-day manageri
al responsibility exercised 
by the branch facility management, the frequency of em-
ployee interchange, and whether the requested single-
facility unit constitutes a homogeneous, identifiable, and 
distinct employee grouping.
23  Based on the facts in the 
record of this case, we hold that the presumption favor-
ing single-facility units has not been overcome. 
SED™s Commerce facility is more than 300 miles from 
the Jacksonville facility.  There are 20 drivers located in 

Commerce.  The manager of the Commerce facility is Ed 
Summersill, who is in charge of day-to-day activities.  
Labor relations are centralized in Jacksonville, although 
Summersill makes hiring and firing recommendations 
which are followed.  All new drivers, whether hired to 

work in Commerce or in Jacksonville, are trained in 
Jacksonville.  Drug testing is also performed in Jackson-
ville.  Summersill also serves on SED™s board of direc-
tors and travels to Jacksonvi
lle for every meeting.  Two 
Jacksonville managers, Farrell and Gibson, travel to 
Commerce regularly.  Paperwork travels back and forth 
daily.  About five to eight times a month, a Commerce 
driver, not the same one, travels to Jacksonville. 
Although labor relations are centralized and the drivers 
at both Jacksonville and Commerce perform identical 

work, we find the presumption favoring the appropriate-

ness of a bargaining unit limited to Jacksonville facility 
employees has not been overcome.
24  The two locations 
are geographically distant; 
the Commerce terminal man-
ager has some autonomy in daily operations there; and 
there is scant evidence of 
employee contact or inter-
change.  Accordingly, we will not add the SED drivers in 
 21 E.g., 
Red Lobster
, 300 NLRB 908, 910 (1990), citing 
Kapok Tree 
Inn
, 232 NLRB 702, 703 (1977). 
22 AVI Foodsystems, Inc.
, 328 NLRB No. 59, slip. op. at 4 (1999), 
quoting 
Renzetti™s Market, 238 NLRB 174, 175 (1978).  
23  See 
Red Lobster
, supra. 
24 We note that centralized administration, a common characteristic 
of multifacility enterprises, does not 
by itself militate against finding a 
single-facility unit appropriate.  See, e.g., Alterman Transport Lines, 
178 NLRB 122 (1969), 
Kapok Tree Inn, 
supra at 703Œ704, and cases 
cited there.  CENTURION AUTO TRANSPORT 401Commerce to the petitioned-for unit of drivers and load-
ing employees in Jacksonville. 
Supervisory Status of SED™s Loading Yard Supervisors 
and Trainers 
The record does not suppo
rt SED™s summary conten-
tion that its loading yard supervisors and loading yard 

trainers have any supervisory authority within the mean-
ing of Section 2(11) of the Act.  The party asserting 
statutory supervisory status bears the burden of proving 
it.  See, e.g., Bennett Industries
, 313 NLRB 1363 (1994).  
SED has failed to meet that burden.  We shall therefore 
include employees in these classifications in the peti-
tioned-for appropriate bargaining unit.
 Accordingly, based on the foregoing and the stipula-
tions of the parties at the hearing, we find that the follow-
ing employees constitute an appropriate unit for collec-
tive bargaining within the meaning of Section 9(b) of the 
Act:  All full-time and part-time drivers, including loading 
employees, employed by Centurion Auto Transport, 
Inc., Southeast Drivers, Inc., Eagle Auto Transport, 
Inc., and Automobile Transport Clearinghouse, Inc., a 
Single Employer, in Jacksonsville, Florida, excluding 
all office, clerical employees, guards and supervisors as 
defined in the Act. 
 [Direction of Election omitted from publication.] 
 